Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered. Claims 21, 23, 24, 28, 29, 31, 32, 36, 37, and 40 have been amended. Claims 21-40 remain pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot in view of new ground of rejection. See rejections below for details.

Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 21-23, 26, 28-31, 34, 37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba et al. (U.S. Patent Application Pub. No. US 20180287981 A1) in view of Sutedja et al. (U.S. Patent Application Pub. No. US 20130297604 A1) in view of Yu et al. (U.S. Patent Application Pub. No. US 20190356770 A1).

Claim 21: Leiba teaches a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computer system (i.e. the computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device; para. [0014, 0018]) to: 
identify a plurality of highlight messages from messages (i.e. The summary generation sub-system 302 may begin by receiving a set of group chat missed messages 304 that were generated while the user was away; para. [0037]) added to a group messaging thread during a period of time corresponding to an absence of a participant from the group messaging thread (i.e. After the missed messages 304 are collected over the time period the user was away, known algorithms may be used to cluster subsets of the missed messages 304 based on topic; para. [0038]); 
in response to the participant accessing the group messaging thread after the period of time (i.e. After the top messages are picked at 312, the summary generation sub-system 302 presents the top messages as a summary of most relevant messages (i.e., top messages) that the user missed while away from the group chat or that were generated during a user-defined period of time; para. [0044]), provide a selectable display element overlaid on top of a group messaging thread window that includes the group messaging thread (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]), wherein the selectable display element for navigating to a first type of highlight messages (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]) from the plurality of highlight messages that include mentions for the participant (i.e. Based on the input interactions 204, a social network may include a list of group chat participants and may be determined based on the authors of messages that implicitly or explicitly mention the user and the participants in a group chat discourse; para. [0034-0038]) and a navigation for navigating to a second type of highlight message (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]) of the plurality of highlight messages (i.e. in response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]), wherein the first type of highlight message differs from the second type of highlight message (i.e. the clustered messages are ranked by topics. The clustered messages may be parsed to extract the message topic and then compare the extracted message topics with the user's topics of interest 212 retrieved from the user profile sub-system 202. Based on the topic comparison, a similarity score may be calculated and normalized between zero and one. Clustered message topics that match, or are synonymous with, the topics of interest 212 may receive a similarity score of 1.0. For example, if the topics of interest 212 includes the topic “weather” and a topic extracted associated with a cluster of messages includes the topic “storm,” the missed message cluster with the topic of “storm” may receive a similarity score of 1.0; para. [0039]); and
in response to a detected selection of the selectable display element (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]), navigate the group messaging thread to a display position within the group messaging thread window corresponding to the first type of highlight message from the plurality of highlight messages (i.e. in response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]).
Leiba does not explicitly teach the selectable display element comprises a first navigation button for navigating to a first type of highlight message of the plurality of highlight messages that includes mentions for the participant and a second navigation button for navigating to a second type of highlight message of the plurality of highlight messages.
However, Sutedja teaches the selectable display element (i.e. fig. 15, a classification pane 1510; para. [0092]) comprises a first navigation button for navigating to a first type of highlight message of the plurality of highlight messages (i.e. fig. 15, in the classification pane 1510, it can be seen that there are number of tags or classifications displayed in the various user interface elements 1511, 1512, 1513, 1514, 1515, 1516, 1517, and 1518. The view manager 275 therefore manages a view for each one of these classifications; para. [0093]) and a second navigation button for navigating to a second type of highlight message of the plurality of highlight messages (i.e. fig. 15, a further view 1500b is shown. This particular view may be the result of the user selecting the "important" tag user interface element 1513 in the classification pane 1510, as indicated by the position of the highlight box 1540. In this view, then, the message listing of region 1520b is now different from the view 1500a; the listing of messages includes only those messages that are associated with a "starred" contact (as seen in FIG. 9, this particular contact was marked as a "starred" contact); para. [0095]), wherein the first type of highlight message differs from the second type of highlight message (i.e. fig. 15, in the classification pane 1510, it can be seen that there are number of tags or classifications displayed in the various user interface elements 1511, 1512, 1513, 1514, 1515, 1516, 1517, and 1518. The view manager 275 therefore manages a view for each one of these classifications; para. [0093]); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leiba to include the feature of Sutedja. One would have been motivated to make this modification because it provides various implementations of a device that can easily navigate to messages using automated classification and filtering of data objects.
However, Yu teaches the selectable display element comprises a first navigation button for navigating to highlight message of the plurality of highlight messages (i.e. fig. 18B, the user terminal may display at least one of an upward jump arrow or a downward jump arrow on the message display screen. The user terminal jumps to a location of a previous unread dedicated message on the message display screen of the group when detecting a press operation performed by the user on the upward jump arrow. The previous unread dedicated message may be an unread dedicated message posted before a currently displayed message; para. [0135-0137]) that include mentions for the participant (i.e. fig. 18B, mention of @User A; para. [0135-0137]) and a second navigation button for navigating highlight message of the plurality of highlight messages (i.e. fig. 18B, the user terminal jumps to a location of a next unread dedicated message on the message display screen of the group when detecting a press operation performed by the user on the downward jump arrow. The next unread dedicated message may be an unread dedicated message posted after the currently displayed message; para. [0135-0137]); and in response to a detected selection of the first navigation button from the selectable display element, navigate the group messaging thread to a display position within the group messaging thread window corresponding to the highlight message that mentions the participant from the plurality of highlight messages (i.e. fig. 18B, the user terminal may display at least one of an upward jump arrow or a downward jump arrow on the message display screen. The user terminal jumps to a location of a previous unread dedicated message on the message display screen of the group when detecting a press operation performed by the user on the upward jump arrow. The previous unread dedicated message may be an unread dedicated message posted before a currently displayed message; para. [0135-0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba and Sutedja to include the feature of Yu. One would have been motivated to make this modification because the unread dedicated message can be displayed more quickly, so that the user can view the unread dedicated message more conveniently.

Claim 22: Leiba, Sutedja, and Yu teach the non-transitory computer-readable medium as recited in claim 21. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to identify the plurality of highlight messages by: calculating a score for electronic messages added to the group messaging thread during the period of time corresponding to the absence of the participant from the group messaging thread (i.e. the messages chosen for generating the summary may be determined based on the scores assigned to each message and a threshold score; para. [0027]), wherein calculating the score is based on one or more of: a digital media item in each electronic message, a question within each electronic message, a hyperlink within each electronic message, event information within each electronic message, a mention of the participant within each electronic message, message activity surrounding each electronic message, or a networking system coefficient between the participant and a sender of each electronic message (i.e. group chat messages generated while a user is away or over a user-defined period of time may be analyzed and prioritized based on determining messages directly addressed to the user, messages that mention topics that the user is interested in, and messages associated with people related to the user. Additionally, messages may be prioritized based on determining that a message is a question to the user, an action item for the user, or a request of the user; para. [0023]); and determining electronic messages with a calculated score higher than a threshold score are highlight messages (i.e. if the threshold score is 0.8, then all messages with a combined score of 0.8 or higher may be selected for the summary; para. [0027]).

Claim 23: Leiba, Sutedja, and Yu teach the non-transitory computer-readable medium as recited in claim 22. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to determine a highlight type for each of the plurality of highlight messages based on contents of each of the plurality of highlight messages (i.e. the clustered messages are ranked by topics. The clustered messages may be parsed to extract the message topic and then compare the extracted message topics with the user's topics of interest 212 retrieved from the user profile sub-system 202; para. [0039]).

Claim 26: Leiba, Sutedja, and Yu teach the non-transitory computer-readable medium as recited in claim 21. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to navigate the group messaging thread to the display position within the group messaging thread window corresponding to the highlight message that mentions the participant by: identifying a group message thread identifier associated with the highlight message from the plurality of highlight messages that mentions the participant based on a participant tag (i.e. Personalization based on directed-to-user actions may prioritize messages that directed to the user explicitly, such as with an @ mention annotation; para. [0024]); and navigating the group messaging thread within the group messaging thread window to a display position within the group messaging thread window corresponding to the identified group message thread identifier associated with the highlight message (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user. The most relevant messages within the message cluster may be selected based on determining a similarity score for the topics within the message cluster and determining a social closeness score for each message within the message cluster; para. [0045]).
Yu further teaches navigate the group messaging thread to the display position within the group messaging thread window corresponding to the highlight message that mentions the participant by: identifying a group message thread identifier associated with the highlight message from the plurality of highlight messages that mentions the participant based on a participant tag (i.e. fig. 18B, mention of @User A; para. [0135-0137]); and navigating the group messaging thread within the group messaging thread window to a display position within the group messaging thread window corresponding to the identified group message thread identifier (i.e. the user terminal detects that press force that is entered when a user A performs a press operation on an option column of a group 1 is greater than preset force, and the user terminal detects that unread dedicated messages of the user in the group 1 include a dedicated message 1, a dedicated message 2, and a dedicated message 3. In this case, the user terminal may output a selection list shown in FIG. 18A, FIG. 18B, and FIG. 18C; para. [0136]) associated with the highlight message (i.e. fig. 18B, the user terminal jumps to a location of a next unread dedicated message on the message display screen of the group when detecting a press operation performed by the user on the downward jump arrow. The next unread dedicated message may be an unread dedicated message posted after the currently displayed message; para. [0135-0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba and Sutedja to include the feature of Yu. One would have been motivated to make this modification because it reduces the probability of the user missing important content feeds in a large number of content feeds. Viewing time is greatly reduced, and the user experience is improved.

Claim 28: Leiba, Sutedja, and Yu teach the non-transitory computer-readable medium as recited in claim 21. Leiba does not explicitly teach in response to a detected selection of the second navigation button from the selectable display element, navigate the group messaging thread to a display position within the group messaging thread window corresponding to the second type of highlight message from the plurality of highlight messages.
However, Sutedja further teaches in response to a detected selection of the second navigation button from the selectable display element, navigate the group messaging thread to a display position within the group messaging thread window corresponding to the second type of l highlight message from the plurality of highlight messages (i.e. fig. 15, a further view 1500b is shown. This particular view may be the result of the user selecting the "important" tag user interface element 1513 in the classification pane 1510, as indicated by the position of the highlight box 1540. In this view, then, the message listing of region 1520b is now different from the view 1500a; the listing of messages includes only those messages that are associated with a "starred" contact (as seen in FIG. 9, this particular contact was marked as a "starred" contact); para. [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba and Yu to include the feature of Sutedja. One would have been motivated to make this modification because it provides various implementations of a device that can easily, and ergonomically, navigate to unread messages using one-handed gestures at a touchscreen.

Claim 29: Leiba teaches a system comprising:
at least one processor (i.e. processor; para. [0029]); and
at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by at the at least one processor, cause the system (i.e. the computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device; para. [0014, 0018]) to: 
identify plurality of highlight messages from messages (i.e. The summary generation sub-system 302 may begin by receiving a set of group chat missed messages 304 that were generated while the user was away; para. [0037]) added to a group messaging thread during a period of time corresponding to an absence of a participant from the group messaging thread (i.e. After the missed messages 304 are collected over the time period the user was away, known algorithms may be used to cluster subsets of the missed messages 304 based on topic; para. [0038]); 
in response to the participant accessing the group messaging thread after the period of time (i.e. After the top messages are picked at 312, the summary generation sub-system 302 presents the top messages as a summary of most relevant messages (i.e., top messages) that the user missed while away from the group chat or that were generated during a user-defined period of time; para. [0044]), provide a selectable display element overlaid on top of a group messaging thread window that includes the group messaging thread (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]), wherein the selectable display element for navigating to a first type of highlight message (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]) of the plurality of highlight messages that includes mentions for the participant (i.e. Based on the input interactions 204, a social network may include a list of group chat participants and may be determined based on the authors of messages that implicitly or explicitly mention the user and the participants in a group chat discourse; para. [0034-0038]) and a navigation for navigating to a second type of highlight message (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]) of the plurality of highlight messages (i.e. in response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]), wherein the first type of highlight message differs from the second type of highlight message (i.e. the clustered messages are ranked by topics. The clustered messages may be parsed to extract the message topic and then compare the extracted message topics with the user's topics of interest 212 retrieved from the user profile sub-system 202. Based on the topic comparison, a similarity score may be calculated and normalized between zero and one. Clustered message topics that match, or are synonymous with, the topics of interest 212 may receive a similarity score of 1.0. For example, if the topics of interest 212 includes the topic “weather” and a topic extracted associated with a cluster of messages includes the topic “storm,” the missed message cluster with the topic of “storm” may receive a similarity score of 1.0; para. [0039]); and
in response to a detected selection of the selectable display element (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]), navigate the group messaging thread to a display position within the group messaging thread window corresponding to the first type of highlight message from the plurality of highlight messages (i.e. in response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]).
Leiba does not explicitly teach the selectable display element comprises a first navigation button for navigating to a first type of highlight message of the plurality of highlight messages that includes mentions for the participant and a second navigation button for navigating to a second type of highlight message of the plurality of highlight messages.
However, Sutedja teaches the selectable display element (i.e. fig. 15, a classification pane 1510; para. [0092]) comprises a first navigation button for navigating to a first type of highlight message of the plurality of highlight messages (i.e. fig. 15, in the classification pane 1510, it can be seen that there are number of tags or classifications displayed in the various user interface elements 1511, 1512, 1513, 1514, 1515, 1516, 1517, and 1518. The view manager 275 therefore manages a view for each one of these classifications; para. [0093]) and a second navigation button for navigating to a second type of highlight message of the plurality of highlight messages (i.e. fig. 15, a further view 1500b is shown. This particular view may be the result of the user selecting the "important" tag user interface element 1513 in the classification pane 1510, as indicated by the position of the highlight box 1540. In this view, then, the message listing of region 1520b is now different from the view 1500a; the listing of messages includes only those messages that are associated with a "starred" contact (as seen in FIG. 9, this particular contact was marked as a "starred" contact); para. [0095]), wherein the first type of highlight message differs from the second type of highlight message (i.e. fig. 15, in the classification pane 1510, it can be seen that there are number of tags or classifications displayed in the various user interface elements 1511, 1512, 1513, 1514, 1515, 1516, 1517, and 1518. The view manager 275 therefore manages a view for each one of these classifications; para. [0093]); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leiba to include the feature of Sutedja. One would have been motivated to make this modification because it provides various implementations of a device that can easily navigate to messages using automated classification and filtering of data objects.
However, Yu teaches the selectable display element comprises a first navigation button for navigating to highlight message of the plurality of highlight messages (i.e. fig. 18B, the user terminal may display at least one of an upward jump arrow or a downward jump arrow on the message display screen. The user terminal jumps to a location of a previous unread dedicated message on the message display screen of the group when detecting a press operation performed by the user on the upward jump arrow. The previous unread dedicated message may be an unread dedicated message posted before a currently displayed message; para. [0135-0137]) that include mentions for the participant (i.e. fig. 18B, mention of @User A; para. [0135-0137]) and a second navigation button for navigating highlight message of the plurality of highlight messages (i.e. fig. 18B, the user terminal jumps to a location of a next unread dedicated message on the message display screen of the group when detecting a press operation performed by the user on the downward jump arrow. The next unread dedicated message may be an unread dedicated message posted after the currently displayed message; para. [0135-0137]); and in response to a detected selection of the first navigation button from the selectable display element, navigate the group messaging thread to a display position within the group messaging thread window corresponding to the highlight message that mentions the participant from the plurality of highlight messages (i.e. fig. 18B, the user terminal may display at least one of an upward jump arrow or a downward jump arrow on the message display screen. The user terminal jumps to a location of a previous unread dedicated message on the message display screen of the group when detecting a press operation performed by the user on the upward jump arrow. The previous unread dedicated message may be an unread dedicated message posted before a currently displayed message; para. [0135-0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba and Sutedja to include the feature of Yu. One would have been motivated to make this modification because the unread dedicated message can be displayed more quickly, so that the user can view the unread dedicated message more conveniently.

Claim 30: Leiba, Sutedja, and Yu teach the system as recited in claim 29. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to identify the plurality of highlight messages by: calculating a score for electronic messages added to the group messaging thread during the period of time corresponding to the absence of the participant from the group messaging thread (i.e. the messages chosen for generating the summary may be determined based on the scores assigned to each message and a threshold score; para. [0027]), wherein calculating the score is based on one or more of: a digital media item in each electronic message, a question within each electronic message, a hyperlink within each electronic message, event information within each electronic message, a mention of the participant within each electronic message, message activity surrounding each electronic message, or a networking system coefficient between the participant and a sender of each electronic message (i.e. group chat messages generated while a user is away or over a user-defined period of time may be analyzed and prioritized based on determining messages directly addressed to the user, messages that mention topics that the user is interested in, and messages associated with people related to the user. Additionally, messages may be prioritized based on determining that a message is a question to the user, an action item for the user, or a request of the user; para. [0023]); and determining electronic messages with a calculated score higher than a threshold score are highlight messages (i.e. if the threshold score is 0.8, then all messages with a combined score of 0.8 or higher may be selected for the summary; para. [0027]).

Claim 31: Leiba, Sutedja, and Yu teach the system as recited in claim 30. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to determine a highlight type for each of the plurality of highlight messages based on contents of each of the plurality of highlight messages (i.e. the clustered messages are ranked by topics. The clustered messages may be parsed to extract the message topic and then compare the extracted message topics with the user's topics of interest 212 retrieved from the user profile sub-system 202; para. [0039]).

Claim 34: Leiba, Sutedja, and Yu teach the system as recited in claim 29. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to navigate the group messaging thread to the display position within the group messaging thread window corresponding to the highlight message that mentions the participant by: identifying a group message thread identifier associated with the highlight message from the plurality of highlight messages that mentions the participant based on a participant tag (i.e. Personalization based on directed-to-user actions may prioritize messages that directed to the user explicitly, such as with an @ mention annotation; para. [0024]); and navigating the group messaging thread within the group messaging thread window to a display position within the group messaging thread window corresponding to the identified group message thread identifier associated with the highlight message (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user. The most relevant messages within the message cluster may be selected based on determining a similarity score for the topics within the message cluster and determining a social closeness score for each message within the message cluster; para. [0045]).
Yu further teaches navigate the group messaging thread to the display position within the group messaging thread window corresponding to the highlight message that mentions the participant by: identifying a group message thread identifier associated with the highlight message from the plurality of highlight messages that mentions the participant based on a participant tag (i.e. fig. 18B, mention of @User A; para. [0135-0137]); and navigating the group messaging thread within the group messaging thread window to a display position within the group messaging thread window corresponding to the identified group message thread identifier (i.e. the user terminal detects that press force that is entered when a user A performs a press operation on an option column of a group 1 is greater than preset force, and the user terminal detects that unread dedicated messages of the user in the group 1 include a dedicated message 1, a dedicated message 2, and a dedicated message 3. In this case, the user terminal may output a selection list shown in FIG. 18A, FIG. 18B, and FIG. 18C; para. [0136]) associated with the highlight message (i.e. fig. 18B, the user terminal jumps to a location of a next unread dedicated message on the message display screen of the group when detecting a press operation performed by the user on the downward jump arrow. The next unread dedicated message may be an unread dedicated message posted after the currently displayed message; para. [0135-0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba and Sutedja to include the feature of Yu. One would have been motivated to make this modification because it reduces the probability of the user missing important content feeds in a large number of content feeds. Viewing time is greatly reduced, and the user experience is improved.

Claim 37: Leiba teaches a method comprising: 
identifying highlight messages from messages (i.e. The summary generation sub-system 302 may begin by receiving a set of group chat missed messages 304 that were generated while the user was away; para. [0037]) added to a group messaging thread during a period of time corresponding to an absence of a participant from the group messaging thread (i.e. After the missed messages 304 are collected over the time period the user was away, known algorithms may be used to cluster subsets of the missed messages 304 based on topic; para. [0038]); 
in response to the participant accessing the group messaging thread after the period of time (i.e. After the top messages are picked at 312, the summary generation sub-system 302 presents the top messages as a summary of most relevant messages (i.e., top messages) that the user missed while away from the group chat or that were generated during a user-defined period of time; para. [0044]), provide a selectable display element overlaid on top of a group messaging thread window that includes the group messaging thread (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]), wherein the selectable display element for navigating to a first type of highlight message i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]) of the plurality of highlight messages that include mentions for the participant (i.e. Based on the input interactions 204, a social network may include a list of group chat participants and may be determined based on the authors of messages that implicitly or explicitly mention the user and the participants in a group chat discourse; para. [0034-0038]) and a navigation for navigating to a second type of highlight message i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]) of the plurality of highlight messages (i.e. in response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]), wherein the first type of highlight message differs from the second type of highlight message (i.e. the clustered messages are ranked by topics. The clustered messages may be parsed to extract the message topic and then compare the extracted message topics with the user's topics of interest 212 retrieved from the user profile sub-system 202. Based on the topic comparison, a similarity score may be calculated and normalized between zero and one. Clustered message topics that match, or are synonymous with, the topics of interest 212 may receive a similarity score of 1.0. For example, if the topics of interest 212 includes the topic “weather” and a topic extracted associated with a cluster of messages includes the topic “storm,” the missed message cluster with the topic of “storm” may receive a similarity score of 1.0; para. [0039]); and
in response to a detected selection of the selectable display element (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]), navigate the group messaging thread to a display position within the group messaging thread window corresponding to the first type of highlight message from the plurality of highlight messages (i.e. in response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]).
Leiba does not explicitly teach the selectable display element comprises a first navigation button for navigating to a first type of highlight message of the plurality of highlight messages that includes mentions for the participant and a second navigation button for navigating to a second type of highlight message of the plurality of highlight messages.
However, Sutedja teaches the selectable display element (i.e. fig. 15, a classification pane 1510; para. [0092]) comprises a first navigation button for navigating to a first type of highlight message of the plurality of highlight messages (i.e. fig. 15, in the classification pane 1510, it can be seen that there are number of tags or classifications displayed in the various user interface elements 1511, 1512, 1513, 1514, 1515, 1516, 1517, and 1518. The view manager 275 therefore manages a view for each one of these classifications; para. [0093]) and a second navigation button for navigating to a second type of highlight message of the plurality of highlight messages (i.e. fig. 15, a further view 1500b is shown. This particular view may be the result of the user selecting the "important" tag user interface element 1513 in the classification pane 1510, as indicated by the position of the highlight box 1540. In this view, then, the message listing of region 1520b is now different from the view 1500a; the listing of messages includes only those messages that are associated with a "starred" contact (as seen in FIG. 9, this particular contact was marked as a "starred" contact); para. [0095]), wherein the first type of highlight message differs from the second type of highlight message (i.e. fig. 15, in the classification pane 1510, it can be seen that there are number of tags or classifications displayed in the various user interface elements 1511, 1512, 1513, 1514, 1515, 1516, 1517, and 1518. The view manager 275 therefore manages a view for each one of these classifications; para. [0093]); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leiba to include the feature of Sutedja. One would have been motivated to make this modification because it provides various implementations of a device that can easily navigate to messages using automated classification and filtering of data objects.
However, Yu teaches the selectable display element comprises a first navigation button for navigating to highlight message of the plurality of highlight messages (i.e. fig. 18B, the user terminal may display at least one of an upward jump arrow or a downward jump arrow on the message display screen. The user terminal jumps to a location of a previous unread dedicated message on the message display screen of the group when detecting a press operation performed by the user on the upward jump arrow. The previous unread dedicated message may be an unread dedicated message posted before a currently displayed message; para. [0135-0137]) that include mentions for the participant (i.e. fig. 18B, mention of @User A; para. [0135-0137]) and a second navigation button for navigating highlight message of the plurality of highlight messages (i.e. fig. 18B, the user terminal jumps to a location of a next unread dedicated message on the message display screen of the group when detecting a press operation performed by the user on the downward jump arrow. The next unread dedicated message may be an unread dedicated message posted after the currently displayed message; para. [0135-0137]); and in response to a detected selection of the first navigation button from the selectable display element, navigate the group messaging thread to a display position within the group messaging thread window corresponding to the highlight message that mentions the participant from the plurality of highlight messages (i.e. fig. 18B, the user terminal may display at least one of an upward jump arrow or a downward jump arrow on the message display screen. The user terminal jumps to a location of a previous unread dedicated message on the message display screen of the group when detecting a press operation performed by the user on the upward jump arrow. The previous unread dedicated message may be an unread dedicated message posted before a currently displayed message; para. [0135-0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba and Sutedja to include the feature of Yu. One would have been motivated to make this modification because the unread dedicated message can be displayed more quickly, so that the user can view the unread dedicated message more conveniently.

Claim 39: Leiba, Sutedja, Yu teach the method as recited in claim 37. Leiba further teaches identifying the highlight messages that include mentions for the participant by identifying electronic messages that comprise a tag corresponding to the participant (i.e. Personalization based on directed-to-user actions may prioritize messages that directed to the user explicitly, such as with an @ mention annotation; para. [0024]).
Yu further teaches identifying the highlight messages that include mentions for the participant by identifying electronic messages that comprise a tag corresponding to the participant (i.e. fig. 18B, mention of @User A; para. [0135-0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba and Sutedja to include the feature of Yu. One would have been motivated to make this modification because it reduces the probability of the user missing important content feeds in a large number of content feeds. Viewing time is greatly reduced, and the user experience is improved.

Claim 40: Leiba, Sutedja, and Yu teach the method as recited in claim 37. Leiba does not explicitly teach in response to a detected selection of the second navigation button from the selectable display element, navigating the group messaging thread to a display position within the group messaging thread window corresponding to the second type of highlight message from the plurality of highlight messages.
However, Sutedja further teaches in response to a detected selection of the second navigation button from the selectable display element, navigating the group messaging thread to a display position within the group messaging thread window corresponding to the second type of highlight message from the plurality of highlight messages (i.e. fig. 15, a further view 1500b is shown. This particular view may be the result of the user selecting the "important" tag user interface element 1513 in the classification pane 1510, as indicated by the position of the highlight box 1540. In this view, then, the message listing of region 1520b is now different from the view 1500a; the listing of messages includes only those messages that are associated with a "starred" contact (as seen in FIG. 9, this particular contact was marked as a "starred" contact); para. [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba and Yu to include the feature of Sutedja. One would have been motivated to make this modification because it provides various implementations of a device that can easily, and ergonomically, navigate to unread messages using one-handed gestures at a touchscreen.

6.	Claims 27, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba et al. (U.S. Patent Application Pub. No. US 20180287981 A1) in view of Sutedja et al. (U.S. Patent Application Pub. No. US 20130297604 A1) in view of Yu et al. (U.S. Patent Application Pub. No. US 20190356770 A1) and further in view of Wei (U.S. Patent Application Pub. No. US 20180270183 A1).

Claim 27: Leiba, Sutedja, and Yu teach the non-transitory computer-readable medium as recited in claim 21. Leiba does not explicitly teach in response to navigating the group messaging thread to the display position, reposition the selectable display element overlaid on top of the group messaging thread window to a position adjacent to the highlight message.
However Wei teaches in response to navigating the group messaging thread to the display position, reposition the selectable display element overlaid on top of the group messaging thread window to a position adjacent to the highlight message (i.e. figs. 2, 3a, position of the message prompt indicator (300); para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba, Sutedja, and Yu to include the feature of Wei. One would have been motivated to make this modification because it reduces the probability of the user missing important messages in a large number of messages or not being able to find important messages, which is common in current applications. Viewing time is greatly reduced, and the user experience is improved.

Claim 35: Leiba, Sutedja, and Yu teach the system as recited in claim 29. Leiba does not explicitly teach in response to navigating the group messaging thread to the display position, reposition the selectable display element overlaid on top of the group messaging thread window to a position adjacent to the highlight message.
However Wei teaches in response to navigating the group messaging thread to the display position, reposition the selectable display element overlaid on top of the group messaging thread window to a position adjacent to the highlight message (i.e. figs. 2, 3a, position of the message prompt indicator (300); para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba, Sutedja, and Yu to include the feature of Wei. One would have been motivated to make this modification because it reduces the probability of the user missing important messages in a large number of messages or not being able to find important messages, which is common in current applications. Viewing time is greatly reduced, and the user experience is improved.

Claim 36: Leiba, Sutedja, Yu, and Wei teach the system as recited in claim 35. Leiba does not explicitly teach in response to a detected selection of the second navigation button from the selectable display element, navigate the group messaging thread to a display position within the group messaging thread window corresponding to the second type of highlight message from the plurality of highlight messages.
However, Sutedja further teaches in response to a detected selection of the second navigation button from the selectable display element, navigate the group messaging thread to a display position within the group messaging thread window corresponding to the second type highlight message from the plurality of highlight messages (i.e. fig. 13, a second icon 1311 indicative that list 603 of unread messages 140 can be navigated to preview a next unread message 140; and, a third icon 1312 indicative that list 603 of unread messages 140 can be navigated to preview previous unread message 140; para. [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba, Yu, and Wei to include the feature of Sutedja. One would have been motivated to make this modification because it provides various implementations of a device that can easily, and ergonomically, navigate to unread messages using one-handed gestures at a touchscreen.

7.	Claims 24-25, 32-33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba et al. (U.S. Patent Application Pub. No. US 20180287981 A1) in view of Sutedja et al. (U.S. Patent Application Pub. No. US 20130297604 A1) in view of Yu et al. (U.S. Patent Application Pub. No. US 20190356770 A1) and further in view of Hwang et al. (U.S. Patent Application Pub. No. US 20140075375 A1).

Claim 24: Leiba, Sutedja, and Yu teach the non-transitory computer-readable medium as recited in claim 23. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to generate the selectable display element comprising individually selectable navigation buttons associated with the determined highlight type for each of the plurality of highlight messages (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]).
Leiba, Sutedja, and Yu do not explicitly teach wherein each individually portion further includes an indication of a number of highlight messages associated with a corresponding highlight type.
However, Hwang teaches wherein each individually selectable portion further includes an indication of a number of highlight messages associated with a corresponding highlight type (i.e. fig. 6B, the indicator may represent the number of unread messages; para. [0054-0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba, Sutedja, and Yu to include the feature of Hwang. One would have been motivated to make this modification because the user can quickly visualize the number of unread messages within the category.

Claim 25: Leiba, Sutedja, Yu, and Hwang teach the non-transitory computer-readable medium as recited in claim 24. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to detect a selection of the selectable display element by detecting a selection of one of the selectable navigation buttons (i.e. The user may interact with a bubble my clicking on the bubble with a mouse cursor or tapping on a touchscreen with a finger over the bubble; para. [0044]).

Claim 32: Leiba, Sutedja, and Yu teach the system as recited in claim 31. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to generate the selectable display element comprising individually selectable navigation buttons associated with the determined highlight type (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]).
Leiba, Shirzadi, and Yu do not explicitly teach wherein each individually portion further includes an indication of a number of highlight messages associated with a corresponding highlight type.
However, Hwang teaches wherein each individually selectable portion further includes an indication of a number of highlight messages associated with a corresponding highlight type (i.e. fig. 6B, the indicator may represent the number of unread messages; para. [0054-0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba, Sutedja, and Yu to include the feature of Hwang. One would have been motivated to make this modification because the user can quickly visualize the number of unread message within the category.

Claim 33: Leiba, Sutedja, Yu, and Hwang teach the system as recited in claim 32. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to detect a selection of the selectable display element by detecting a selection of one of the selectable navigation buttons (i.e. The user may interact with a bubble my clicking on the bubble with a mouse cursor or tapping on a touchscreen with a finger over the bubble; para. [0044]).

Claim 38: Leiba, Sutedja, and Yu teach the method as recited in claim 37. Leiba, Sutedja, and Yu do not explicitly teach displaying an indication of a number of the highlight messages.
However, Hwang teaches displaying an indication of a number of the highlight messages (i.e. fig. 6B, the indicator may represent the number of unread messages; para. [0054-0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba, Sutedja, and Yu to include the feature of Hwang. One would have been motivated to make this modification because the user can quickly visualize the number of unread message within the category.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Baker et al. (Pub. No. US 20180121034 A1), the system is configured to determine that a message in the conversation is associated with a trigger feature that comprises a piece of information and/or an interaction from another user that is likely worthy of the user's attention. The system can then generate a visual notification associated with the trigger feature, the visual notification being for display via a computing device of the user.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAN H TRAN/Primary Examiner, Art Unit 2173